Citation Nr: 1501353	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As an initial matter, the Board notes that the Veteran filed a claim for PTSD, which is currently on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board has broadened the scope of the Veteran's claim to include any acquired psychiatric disability, including PTSD.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is at least as likely as not caused by or related to his active military service.

2.  The Veteran's porphyria cutanea tarda had onset to a compensable degree within one year of service or was caused by or related to the Veteran's active military service, to include his exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for porphyria cutanea tarda have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Acquired Psychiatric Disability

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran has stated that he suffers from symptoms of anxiety, irritability, chronic sleep impairment, occasional panic attacks, and crying spells, which he relates to traumatic experiences in Vietnam, including exposure to mortar attacks and firefights, as well as witnessing dead and wounded service members.  The Veteran's service personnel records confirm that he served in Vietnam.  

Available treatment records are negative for a diagnosis of PTSD.  The Veteran was afforded a VA examination in August 2012.  At that time, the examiner concluded that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis, but that he did have an acquired psychiatric disability- anxiety disorder, not otherwise specified- that was at least as likely as not related to the Veteran's active military service.  Accordingly, the Board finds that entitlement to service connection for an anxiety disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Porphyria Cutanea Tarda

The Veteran is also seeking entitlement to service connection for porphyria cutanea tarda, which the Veteran has argued developed secondary to exposure to Agent Orange while he served in Vietnam in 1967.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  Porphyria cutanea tarda also must have become manifest to a compensable degree within a year after the last date on which a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this case, as noted above, the Veteran's service personnel records confirm his service in Vietnam and exposure to herbicides is presumed.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

Here, an October 2010 VA examination confirms that the Veteran has a current diagnosis of porphyria cutanea tarda.  At issue is whether this disability had onset to a compensable degree within one year of herbicide exposure or is otherwise caused by or related to service.  

Competent and credible testimony from the Veteran, as well as from family members and friends, places onset of his skin condition within six months to a year after he returned from Vietnam.  Unfortunately, there are no available medical records from that time period, making it difficult to determine the severity of the Veteran's condition at that time, although it appears from the lay medical statements of record that his condition was easily observable, suggesting that it was sufficiently extensive to be compensable.  However, the Board also notes that the Veteran's private physician, Dr. S.P.K. opined in a July 2011 letter that the Veteran's porphyria cutanea tarda is at least as likely as not related to the Veteran's in-service herbicide exposure.  Accordingly, the Board finds that service connection can be established on a direct, rather than presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for an anxiety disorder is granted.

Service connection for porphyria cutanea tarda is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


